Por cuanto acusadas dos personas por delito de hurto de mayor cuantía una fué absuelta y José Batista (a) Chalemán fué condenado e interpuso apelación contra esa sentencia alegando como uno de sus errores el haber dado la corte al jurado la siguiente instrucción, do la cual tomó excepción: ■“La ley presume que estos dos acusados son inocentes, pero *1050esa presunción desaparece cuando entregue el caso a vosotros y marchéis al cuarto de deliberaciones y empecéis a discutir,, a investigar el caso. Entonces desaparece la presunción de-inocencia, pero mientras tanto no.”
Por cuaNto otra instrucción substancialmente igual, dadaen el caso El Pueblo v. Sergio Plata, 38 D.P.R. 90, la declaramos errónea y que producía la revocación de la sentencia y una celebración de un nuevo juicio.
Por tanto, revocamos la sentencia- apelada y ordenamos la celebración de un nuevo juicio en este caso.